DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-10, 14-15, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ying (US 2019/0324952 A1), hereinafter “Ying”, and in view of Jin et al. (US 2010/0250491 A1), hereinafter “Jin”.

As per claim 1, Ying teaches a method comprising:
“identifying at least a single microservice of a plurality of microservices, the single microservice comprising a plurality of operations” at [0059]-[0071] and Fig. 3;
(Ying teaches receiving a super stored procedure (i.e., “microservice”) comprising a plurality of stored procedures, wherein each stored procedure includes a CRUD operation such as create, read, update and delete)
“dividing the plurality of operations of the single microservice between a plurality of databases” at [0054]-[0055], [0072]-[0074] and Figs. 1A-B;
(Ying teaches dividing the plurality of stored procedures between a plurality of threads comprising a plurality of computing nodes connected to a plurality of databases and executing the plurality of stored procedure in parallel)
“wherein “the single microservice is a create, read, update, delete (CRUD) microservice, and the plurality of operations comprises creating, reading, updating, and deleting the data” at [0059]-[0071];
(Ying teaches the stored procedures include create, read, update and delete (CRUD) operations)
“wherein dividing the plurality of operations comprises dividing the creating, reading, updating, and deleting operations of the CRUD microservices between databases of the plurality of databases” at [0054]-[0055], [0072]-[0074] and Figs. 1A-B;
(Ying teaches dividing the plurality of stored procedures between a plurality of threads comprising a plurality of computing nodes connected to a plurality of databases and executing the plurality of stored procedure in parallel, wherein the stored procedures include CRUD operations)

“wherein the steps of the method are executed by a processing device operatively coupled to a memory” at Fig. 1.

Ying does not explicitly teach “causing synchronization of data corresponding to the plurality of operations across the plurality of databases wherein the synchronized data is accessible to each database of the plurality of databases” as claimed. However, Jin teaches a method for distributing a plurality of operations of web services between a master database and a plurality of slave databases such that write operations are distributed to the master database and read operations are distributed to a plurality of slave database at [0032]. Jin also teaches “causing synchronization of data corresponding to the plurality of operations across the plurality of databases wherein the synchronized data is accessible to each database of the plurality of databases” at [0040]-[0048]. Thus, it would have been obvious to one of ordinary skill in the art to combine Jin with Ying’s teaching such that modifications of the master database are reflected in the slave databases. As a result, “the master database and the slave database are synchronized with each other, and may distribute and perform an upload of data via the master database and download of data via the slave database, respectively, thereby reducing a load with respect to the read operation”, as suggested by Jin at [0045].

	As per claim 3, Ying and Jin teach the method of claim 1 discussed above. Jin also teaches: wherein “the causing synchronization is performed in at least one of real-time nor near real-time with respect to performance of the plurality of operations” at [0040]-[0048].

	As per claim 4, Ying and Jin teach the method of claim 1 discussed above. Ying also teaches: wherein “the plurality of database is combined in a blockchain architecture” at [0050]-[0054] and Fig. 1.

	As per claim 5, Ying and Jin teach the method of claim 1 discussed above. Ying also teaches: “the dividing step comprises binding a given one of the plurality of operation of the single microservice to a given one of the plurality of database” at [0054]-[0055], [0072]-[0074] and Figs. 1A-B.

	As per claim 6, Ying and Jin teach the method of claim 5 discussed above. Ying also teaches: “determining the given one of the plurality of database for the given one of the plurality of operations based on at least one user configuration” at [0068]-[0075],  [0145]-[0148].

	As per claim 7, Ying and Jin teach the method of claim 6 discussed above. Ying also teaches: wherein “the at least one user configuration comprises a requirement for concurrency of one or more of the plurality of operations” at [0068]-[0075], [0145]-[0148].

	As per claim 8, Ying and Jin teach the method of claim 6 discussed above. Ying also teaches: wherein “the at least one user configuration comprises a requirement for a bulk operation on the data” [0068]-[0075], [0145]-[0148].

	As per claim 9, Ying and Jin teach the method of claim 6 discussed above. Ying also teaches: wherein “the at least one user configuration comprises a requirement for how the data is read” at [0068]-[0075], [0145]-[0148].

	As per claim 10, Ying and Jin teach the method of claim 6 discussed above. Ying also teaches: wherein “the at least one user configuration comprises isolation level requirement” at [0068]-[0075], [0145]-[0148]

	As per claim 14, Ying and Jin teach the method of claim 1 discussed above. Ying also teaches: “determining whether terms of a service level agreement (SLA) have been met for the plurality of operations” at [0068]-[0075], [0145]-[0148].
	
	Claims 15, 17, 19, 21-22 recite similar limitations as in claims 1, 3-10, 14 and are therefore rejected by the same reasons.



Claims 11-13, 18, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ying and Jin as applied to claims 1-10, 14-17, 19-20 above, and in view of Papacica et al. (US 2021/0211363 A1), hereinafter “Papacica”. 

As per claims 11, 18, Ying-Jin teaches the method of claims 5, 17 discussed above. Ying does not explicitly teach “determining the given one of the plurality of operations based on one or more artificial intelligence/machine learning (AI/ML) algorithm”. However, Papacica teaches at [0100]-[0119] a method for determining an optimal service provider for a request could microservice using a machine learning application. Thus, it would have been obvious to one of ordinary skill in the art to combine Papacica with Ying in order to “more accurately identify optimal cloud service provider for a particular microservice” as suggested by Papacica at [0119].

	As per claim 12, Ying-Jin and Papacica teach the method of claim 11 discussed above. Papacica also teaches: “inputting into the one or more AI/ML algorithm data including one or more of a type of the given one of the plurality of operations and response times of the given one of the plurality of operations over a time period” at [0110]-[0119].

	As per claim 13, Ying-Jin  and Papacica teach the method of claim 12 discussed above. Papacica also teaches: “inputting into the one or more AI/ML algorithm statistics including one or more of a number of times the data is being accessed and a payload size of the data” at [0110]-[0119].




Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered but they are not persuasive. The examiner respectfully traverses Applicant’s arguments.
Regarding claim 1, Applicant argued that the “stored procedure” of Ying is not a given single CRUD microservice as required by independent claim 1. On the contrary, Ying teaches at [0003] that the stored procedure and super stored procedure include a set of statements that are used for completing a specific function that that include a Structured Query Language (SQL) statements. Ying also teaches at [0058]-[0059] that the stored procedure includes a plurality of create, read, update, and delete (CRUD) operations.
Similarly, Applicant’s Fig. 3 shows the given single CRUD microservice includes a plurality of SQL statements 331, 332, 333 and 334, which are divided between a plurality of databases 1-4 for execution.  Ying also teaches at [0054]-[0055], [0067], [0072]-[0074] and Figs. 1A-B the step of dividing the supper stored procedure  comprising a plurality of SQL statements between a plurality of threads comprising a plurality of computing nodes connected to a plurality of databases and executing the plurality of stored procedures in parallel. Claim 1 requires that “the single microservice comprising a plurality of operations” “the plurality of operations comprise creating reading, updating, and deleting the data”. Ying’s supper stored procedure therefore meets all requirement of “a given single CRUD microservice” as required the claim 1.
	In light of the foregoing arguments, the 35 U.S.C 103 rejections are hereby sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
May 25, 2022